Exhibit D-1 THE REPUBLIC OF TURKEY This description of the Republic of Turkey is dated as of September 19, 2013 and appears as Exhibit D-1 to the Republic of Turkey’s Amendment No. 1 to Annual Report on Form 18-K/A to the U.S. Securities and Exchange Commission for the fiscal year ended December 31, 2012. FORWARD-LOOKING STATEMENTS Turkey has made forward-looking statements in this Annual Report on Form 18-K. Statements that are not historical facts are forward-looking statements. These statements are based on Turkeys current plans, estimates, assumptions and projections. Therefore, you should not place undue reliance on them. Forward-looking statements speak only as of the date they are made. Turkey undertakes no obligation to update any of them in light of new information or future events.
